


 

Exhibit 10.28

 

EXECUTION COPY

CONFIDENTIAL

 

 

Confidential Treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as “***”.  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Research Agreement for *** Technology Collaboration

 

BY AND BETWEEN

 

REDPOINT BIO CORPORATION AND THE COCA-COLA COMPANY

 

THIS AGREEMENT is effective as of December 13, 2007 (the “Effective Date”) and
is made by and between REDPOINT BIO CORPORATION, a Delaware corporation with a
principal place of business at 7 Graphics Drive, Ewing, New Jersey 08628
(hereinafter “Redpoint”) and THE COCA-COLA COMPANY, a Delaware corporation with
offices at One Coca-Cola Plaza, Atlanta, GA 30301 (hereinafter known as
“Coca-Cola”).

 

In consideration of the mutual premises and covenants herein contained and
intending to be legally bound, we agree as follows:

 

1. Definitions.

 

1.1.          “Additional Field” means the field of certain *** to be negotiated
by the Parties during negotiation of the Multi-Year Agreement.

 

1.2.          “Collaboration” means the development of a *** technology for ***,
as set forth in Appendix A to this Agreement.

 

1.3.          “***” means the *** discovered under this Agreement or the
Extended Collaboration to have *** properties and ***.

 

1.4.          “Control” means, with respect to any intellectual property right,
that a party owns or has a license to such intellectual property right and has
the ability to grant to the other party access, a license, or a sublicense (as
applicable) to such intellectual property right on the terms and conditions set
forth herein without violating the terms of any agreement or other arrangement
with any third party existing at the applicable time.

 

1.5.          “Enabling Intellectual Property” means any Intellectual Property
Controlled by Redpoint (a) necessary for using the *** to be developed hereunder
and (b) created, conceived, developed, acquired, licensed in or reduced to
practice (i) prior to the Effective Date or (ii) outside the Collaboration.

 

1.6.          “Field” means the field of: non-alcoholic beverages, including,
but not limited to, carbonated and non-carbonated soft drinks, isotonics, energy
drinks, flavored and unflavored waters, fruit and vegetable juices and drinks,
fruit flavored drinks, vegetable flavored drinks, teas, coffees, chocolate
drinks, non-alcoholic malt beverages, milk, dairy based beverages, fortified
beverages and gulpable gels, and powders, concentrates and beverage bases for
making non-alcoholic beverages.

 


1.7.          “Intellectual Property” means all works, including literary works,
pictorial, graphic and sculptural works, architectural works, works of visual
art, and any other work that may be the subject matter of copyright protection;
advertising and marketing concepts; information; data; formulas; designs;
models; drawings; *** computer programs, including all documentation, related
listings, design specifications, and flowcharts; trade secrets; and any
inventions, including

 

 

--------------------------------------------------------------------------------


 

 

all processes, machines, manufactures and compositions of matter and any other
invention that may be the subject matter of patent protection; and all statutory
protection obtained or obtainable thereon.

 

1.8.          Other Defined Terms

 

Term

 

Section

 

“Coca-Cola”

 

Preamble

 

“Confidential Information”

 

11.1

 

“CRO Costs”

 

8.1

 

“CRO Tasks”

 

7

 

“Developed Intellectual Property”

 

9

 

“Effective Date”

 

Preamble

 

“Expanded Collaboration”

 

6.1

 

“FTE Costs”

 

8.1

 

“Indemnitee” and/or “Indeminator”

 

14.2

 

“Joint Steering Committee” or “JSC”

 

4

 

“Milestone Payment(s)”

 

8.2

 

“Multi-Year Agreement”

 

6.1

 

“Redpoint”

 

Preamble

 

 

2. Objectives of Collaboration

 

The objective of the Collaboration is to develop *** technology *** for use in
the Field and the Additional Field. The specific objectives are:

 

·                  Creation of ***.

 

·                  Successful completion of ***.

 

Coca-Cola will sponsor the foregoing research under the Collaboration.  In
exchange, Redpoint grants Coca-Cola (i) a co-exclusive (with Redpoint),
royalty-free, worldwide research license, as described in the Section 10 below,
and (ii) an exclusive right to negotiate the Multi-Year Agreement for an
Extended Collaboration and certain other rights, including exclusive and
non-exclusive licenses, as described in Section 6 below.

 

3. Approach to Collaboration

 

The technical plan for the Collaboration is outlined in Appendix A. Overall, the
plan is focused on the development and validation of ***.  In the spirit of an
open and mutually productive Collaboration, it is expected that both parties
will exchange ideas freely to advance the project.  Both parties shall agree to
share with one another all knowledge and information relating to the
Collaboration, including *** evaluation methodologies and experimental results. 
Notwithstanding the foregoing, each party shall comply with its existing
confidentiality obligations to third parties.

 

4. Joint Steering Committee

 

The parties shall form a Joint Steering Committee (“JSC”) comprised of two
(2) representatives selected by each party.  JSC meetings shall occur every
three (3) months to evaluate and direct the activities and progress of the
research project, allocate resources, review program progress against milestones
and determine when milestones have been achieved, propose amendments to program
strategy and make changes as

 

 

 

2

--------------------------------------------------------------------------------


 

necessary. In addition, the JSC will review the Enabling Intellectual Property
and the Developed Intellectual Property, including but not limited to the ***
used in or developed under the Collaboration and may, in its reasonable
discretion, veto the use in the Collaboration of any *** or related technology
that may invite undue risk of liability on either Party.  Jointly agreed
co-chairmen will be designated to manage the JSC.  Disagreements within the JSC
will be resolved through good faith discussions between the committee members.
Redpoint will issue minutes and progress reports following each JSC meeting.

 

5. Exclusivity of Collaboration

 

During the term of this Agreement, Redpoint shall work exclusively with
Coca-Cola to develop *** technology for *** for use in the Field and the
Additional Field. Except as set forth in the confidentiality provisions
contained herein, Coca-Cola will not be prevented by the Agreement from
conducting research or otherwise working with any other party relating to ***. 
Except as set forth in the confidentiality provisions contained herein, Redpoint
will not be encumbered by this Agreement in the conduct of research with any
other party outside the Field and the Additional Field and shall be free to use
any technology developed during the Collaboration outside the Field and the
Additional Field during and after the term of this Agreement.  After the
termination of this Agreement, Redpoint shall be free to pursue, with or without
third parties, research ***, except to the extent limited by Coca-Cola’s
exclusive rights provided for in the Multi-Year Agreement.

 

6. Coca-Cola’s Exclusive Right to Negotiate A Multi-Year Agreement

 

6.1           Redpoint agrees to provide Coca-Cola an exclusive right to
negotiate a multi-year agreement (the “Multi-Year Agreement”) under commercially
reasonable terms to extend and expand the Collaboration to a full discovery,
development and commercialization program (the “Expanded Collaboration”), with
the right to obtain a ***, exclusive license to make, use, sell, and otherwise
commercialize *** in the Field, with a right to sublicense on commercially
reasonable terms, and a ***, co-exclusive (with Redpoint) research license
similar to the one granted under Section 10 hereof except that such research
license will include the right for Coca-Cola to collaborate with third parties
in such research on commercially reasonable terms.  The Multi-Year Agreement
will also include a worldwide license to make, use, sell, and otherwise
commercialize *** in the Additional Field on commercially reasonable terms,
which license may be exclusive or non-exclusive, as the parties may mutually
agree.  During the six (6) months after the Effective Date, Redpoint will not
negotiate any third party license under Redpoint’s *** technology for use in the
Additional Field.  In addition, the parties shall negotiate in good faith
provisions of the Multi-Year Agreement addressing *** arising from the
Collaboration.

 

6.2           Coca-Cola shall exercise such exclusive right and initiate the
negotiation with Redpoint as soon as possible, but no later than *** after the
Effective Date.  The parties shall negotiate in good faith the commercially
reasonable terms and conditions of the Multi-Year Agreement and shall enter into
the definitive Multi-Year Agreement no later than six (6) months after the
Effective Date unless the parties mutually agree to extend such six (6) month
period.  The Multi-Year Agreement shall supersede this Agreement when it becomes
effective.

 

6.3           In the event the parties fail to enter into the definitive
Multi-Year Agreement within six (6) months after the Effective Date or such
extended period as agreed to by the parties, Redpoint shall be free to negotiate
with any third party any collaboration, license or similar agreement with
respect to *** technology; provided that Redpoint shall remain subject to the
exclusivity restriction set forth in Section 5 as long as this Agreement is
effective.

 

 

3

--------------------------------------------------------------------------------


 

7. Personnel

 

Redpoint estimates that *** Redpoint full time employees (“FTEs”) will be
required to execute the program during a one year period. In addition to work
performed at Redpoint, some work will be performed through contract research
organizations. Specific manpower allocations and CRO Tasks are given in Appendix
A.

 

The parties anticipate that Redpoint will provide dedicated scientific and
technical staff in support of the program outlined in Appendix A.  Redpoint will
provide monthly personnel reports that describe by identity and hours all
personnel resources that worked on the Collaboration (exclusive of ***).  
Coca-Cola will have the right to audit Redpoint’s compliance with these
requirements.

 

8. Payment

 

8.1.  Payments for FTE Costs and CRO Costs:

 

8.1.1. Personnel: For activities undertaken by Redpoint under the Collaboration,
Coca-Cola shall compensate Redpoint ***, not to exceed nine hundred thousand
dollars ($900,000) per year, absent written consent of Coca-Cola.  Upon
execution of this Agreement, Coca-Cola shall pay to Redpoint by wire transfer an
advance non-refundable payment of four hundred fifty thousand dollars
($450,000), which shall be applied to the FTE costs for the initial six
(6) months after the Effective Date. Coca-Cola shall make subsequent
non-refundable FTE payments by wire transfer quarterly in advance, within thirty
(30) days after its receipt of Redpoint’s invoice.

 

8.1.2. CRO Costs: In addition to FTE personnel, Coca-Cola shall reimburse
Redpoint for CRO costs associated ***.  CRO costs shall not exceed *** without
prior approval of the JSC. CRO costs are to be reimbursed quarterly in arrears.

 

8.2. Milestone Payment for Successful Assay Implementation:

 

In addition to the above payments, Coca-Cola shall pay to Redpoint a
non-creditable and non-refundable milestone payment by wire transfer of two
hundred thousand dollars ($200,000) upon ***.

 

Total payments under this Agreement shall not exceed ***, unless mutually agreed
to in writing by the parties.

 

 

4

--------------------------------------------------------------------------------


 

9. Intellectual Property Ownership

 

Redpoint shall own all Intellectual Property developed, created, made,
conceived, reduced to practice or authored by either party under the
Collaboration (“Developed Intellectual Property”).

 

Redpoint will be responsible for the costs of patent filing, prosecution and
maintenance fees with respect to the patent rights contained in the Developed
Intellectual Property. If Redpoint chooses not to file a patent application on
any Developed Intellectual Property in a given country, Redpoint shall notify
Coca-Cola as promptly as practicable and Coca-Cola shall have the right to file
such application in that country.  If Coca-Cola files such application, Redpoint
agrees to assign all rights to that such application in that country to
Coca-Cola, and Redpoint shall no longer have any rights to such application in
that country.

 

10. License Grant

 

10.1.  Research License.  Subject to terms and conditions of this Agreement and
***, Redpoint shall grant Coca-Cola a co-exclusive (with Redpoint), royalty
free, world-wide license to use the *** under the Developed and Enabling
Intellectual Property solely for the purpose of conducting internal research in
the Field and Additional Field during the term of this Agreement.  Redpoint
agrees to use good faith efforts to ***.  For clarity, any *** by Coca-Cola to
have *** under this research license and which have not been and are not
discovered *** are considered ***.

 

10.2.  Technology Transfer.  In connection with the research license granted
above, Redpoint agrees to (a) provide Coca-Cola every two (2) months during the
term of this Agreement a written report of the research conducted during the
preceding two (2) months with supporting data and documentation in reasonably
sufficient detail to enable Coca-Cola to conduct internal research in the Field
and the Additional Field to the extent such research is reasonably possible, and
(b) transfer to Coca-Cola ***, when ready and available, together with
supporting documentation, if any.  Subject to the reasonable availability of
Redpoint’s personnel and resources, Redpoint agrees to provide Coca-Cola with
reasonable training and technical support upon Coca-Cola’s written request;
provided that Coca-Cola shall reimburse Redpoint for all of its out-of-pocket
expenses and compensate Redpoint for its services at a rate agreed upon by the
parties in writing in advance.  In addition, at least two (2) representatives
from each Party selected by the JSC will meet once every three (3) months to
review the research results to date in detail.

 

11. Confidentiality

 

11.1.       Confidential Information.  Both parties recognize that certain
engineering, technical, marketing, and other information which may be disclosed
by one party to the other represents confidential and valuable proprietary
information of that party.  For the purposes of this Section “Confidential
Information” shall comprise written information which is marked confidential,
and information which is orally disclosed but confirmed in writing as being
confidential within thirty (30) days of such oral disclosure.

 

11.2.       Use of Confidential Information. The receiving party shall not:

11.2.1.         use Confidential Information disclosed by the disclosing party
other than in the performance of their obligations hereunder; or

 

11.2.2.         disclose any such information to any third party without the
prior written consent of the disclosing party.

 

The parties agree that the Confidential Information may be disclosed to the
receiving party’s employees only to the extent that is necessary for performing
its obligations hereunder; provided that such employees shall (i) be informed by
the receiving party of the confidential and proprietary nature of such
Confidential Information and of the confidentiality undertakings of the
receiving party contained herein and (iii) agree in

 

 

5

--------------------------------------------------------------------------------


 

writing to be bound by confidentiality obligations no less stringent than those
set forth herein.

 

11.3.       Term of Confidentiality Obligation.  The confidentiality obligations
contained herein shall remain in effect during the term of this Agreement and
for a period of *** years from the expiration or termination of this Agreement,
except with respect to any trade secret wherein the confidentiality obligation
shall remain in effect until such trade secret ceases to be a trade secret.

 

11.4.       Exceptions.  For the purposes of the foregoing sections,
Confidential Information does not include information that:

11.4.1.         at the time of disclosure was generally available to the public;

11.4.2.         after disclosure becomes generally available to the public other
than by breach of this Agreement;

11.4.3.         receiving party can demonstrate with written contemporaneous
evidence was known to it at the time of receipt;

11.4.4.         is subsequently obtained lawfully from a third party who has
obtained the information without breaching its obligations to the disclosing
party;

or

11.4.5.         is required to be disclosed pursuant to the requirements of a
government agency or by operation of law, provided that disclosing party’s legal
counsel is consulted prior to disclosure; or

11.4.6.         is subsequently developed by the receiving party without direct
or indirect access to or reliance upon any disclosure of the disclosing party.

 

11.5.       Compliance by Employees and Consultants.  Both parties shall take
all necessary steps to ensure compliance with this Section 11 by its employees
and consultants.  The receiving party shall be responsible for any breach of
this Agreement by its employees and consultants.  The receiving party shall
promptly notify the disclosing party of any unauthorized release of or access to
the disclosing party’s Confidential Information.  For clarity, such notice shall
not remedy any breach of this Agreement resulting from such unauthorized release
or access.

 

12.          Disclosure of Agreement

 

Except as otherwise required by law, rule or regulation (and then only to the
extent required thereunder), neither party shall issue a press release or make
any other public disclosure of the terms of this Agreement without the prior
approval of the other party, which approval shall not be unreasonably withheld. 
The parties hereby agree that Redpoint may issue a press release with respect to
the execution of this Agreement, substantially in the form attached hereto as
Appendix B.  In any event, the disclosing party will provide the non-disclosing
party reasonable opportunity to review any press release or public disclosure of
the terms of this Agreement before such press release of public disclosure is
issued unless the information to be disclosed has been previously reviewed by
the non-disclosing party.

 

13.  REPRESENTATIONS AND WARRANTIES.

 

13.1. Mutual Representations and Warranties.  Each party represents and warrants
to the other party that: (i) the terms of this Agreement are not inconsistent
with any other contractual or legal obligations such party may have as of the
date hereof; (ii) it has the right to enter into this Agreement and perform its
obligations hereunder and (iii) it has the right to disclose the Confidential
Information to the other party.

 

13.2. Additional Representations and Warranties of Redpoint.  Redpoint
represents and warrants to Coca-Cola that: (i) It has the experience and ability
necessary to perform

 

 

6

--------------------------------------------------------------------------------


 

its obligations under this Agreement; (ii) Redpoint will perform its obligations
in a workmanlike and professional manner and (iii) with respect to all
individuals it provides to perform the services required under this Agreement,
Redpoint shall make all appropriate tax payments and tax withholding and shall
verify such individuals as being legally able to work in the United States.

 

14. Indemnification

 

14.1.  Indemnification Obligations.  Each party shall indemnify the other party
and its Affiliates and their directors, officers and employees against any and
all third party liability, loss, damage, cost or expense incurred or suffered by
the other party as a result of such party’s material breach of representations,
warranties or covenants or such party’s negligent or willful misconduct.

 

14.2.  Indemnification Procedures.  If a party intends to claim indemnification
(the “Indemnitee”) against the other party (the “Indemnitor”) under
Section 14.1, it shall promptly notify the Indemnitor in writing of any claims
for which the Indemnitee intends to claim such indemnification, and the
Indemnitor shall have the right to participate in, and, to the extent the
Indemnitor so desires, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that the Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential differing
interests between the Indemnitee and any other party represented by such counsel
in such proceeding.  The obligations under Section 8.1 shall not apply to
amounts paid in settlement of any claims of a third party if such settlement is
effected without the consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed.  The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to its ability to defend such action, shall relieve the
Indemnitor of any obligation to the Indemnitee under Section 14.1, but the
omission so to deliver written notice to the Indemnitor shall not relieve it of
any obligation that it may have to the Indemnitee otherwise than under
Section 14.1.  The Indemnitee shall reasonably cooperate with the Indemnitor and
its legal representatives in the investigation of any claim covered by
Section 14.1.

 

14.3        Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
AND EXCEPT INDEMNIFICATION OBLIGATIONS AND LIABILITIES RESULTING FROM A BREACH
OF THE CONFIDENTIALITY PROVISION, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE
OR OTHER SIMILAR DAMAGES, INCLUDING BUT NOT LIMITED TO LOSS OF PROFIT, LOSS OF
GOODWILL, OR LOSS OF BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

15. Expenses

 

Each party shall be responsible for all of their respective expenses relating to
the negotiation and execution of this Agreement.

 

16. Term and Termination

 

16.1.  Term.  The initial term of the Collaboration shall be 12 months, but
shall be subject to extension upon mutual agreement of the parties.

 

16.2.  Termination Rights.  This Agreement may be terminated early (i) by the
parties upon their mutual written agreement or (ii) by Coca-Cola in its
individual discretion upon at least thirty (30) days’ advance written notice,
which notice shall be given at least thirty (30) days prior to the first day of
the sixth (6th) month after the Effective Date.

 

16.3.  Effects of Termination or Expiration.  Termination or expiration of the
Agreement shall be without prejudice to any rights that shall have accrued to
the benefit

 

 

7

--------------------------------------------------------------------------------


 

of a party prior to such termination or expiration.  Upon termination or
expiration of Agreement, subject to Section 17, all rights and licenses granted
under this Agreement and all restrictions set forth in this Agreement shall
terminate and each party shall promptly return or, in the case of electronic
files, destroy all Confidential Information and all copies, extracts and other
objects or items in which it may be contained or embodied, except for one record
copy which may be retained for archive purposes only.  In addition, Coca-Cola
shall return to Redpoint all *** and other materials provided by Redpoint and
shall cause an authorized representative of Coca-Cola to certify in writing as
to such return.  For clarity, upon such termination by Coca-Cola pursuant to
Section 16.2(ii), Coca-Cola will not be obligated to make any payments under
this Agreement beyond the initial four hundred fifty thousand dollars ($450,000)
payment and reimbursement of CRO costs to Redpoint and the milestone payment of
two hundred thousand dollars ($200,000), provided the criteria for payment of
the milestone payment are met before termination of this Agreement.

 

17. Survival

 

Sections 1, 9, 11, 12, 13, 14, 15, 16.2, 17 and 18 of this Agreement shall
survive any termination or expiration of this Agreement.

 

18. Additional Provisions This Agreement shall not be assigned or subcontracted
in whole or in part without the prior written consent of the other party.  This
Agreement shall be construed under and governed exclusively by the laws of the
State of Delaware.  The duties, obligations, rights and remedies under this
Agreement are in addition to and not in limitation of those otherwise imposed or
available by law.  This Agreement is the complete understanding of the parties
in respect of the subject matter of this Agreement and supersedes all prior
agreements relating to the same subject matter.  Appendix C is appended hereto
for reference purposes only and merely restates some provisions of this
Agreement without affecting the terms of this Agreement.  The parties may modify
this Agreement only by written instrument signed by each of the parties hereto. 
Failure by either party to enforce a provision of this Agreement shall not
constitute a waiver of that or any other provision of the Agreement.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
This Agreement may be executed in any number of counterparts (including without
limitation execution via facsimile transmission of signatures in the spaces
indicated below, wherein scanning or facsimile transmitting into electronic
format and emailing are deemed to be the same as facsimile transmission of
signatures by Coca-Cola and Redpoint), each of which shall be deemed an
original, but all of which taken together shall constitute one single agreement
between the parties.  Each of Coca-Cola and Redpoint agree to the terms of this
Agreement, and the person signing on behalf of each party represents that he or
she is authorized to execute this Agreement on behalf of such party and has the
authority to bind such party to the terms and conditions of this Agreement.

 

 

 

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers and their corporate seals affixed as
of the date first above written.

 

The COCA-COLA COMPANY

 

REDPOINT BIO CORPORATION

 

 

 

 

 

By:

/s/ Eddie R. Hayes

 

By:

/s/ F. Raymond Salemme

 

 

 

 

 

 

 

Name:

Eddie R. Hayes

 

Name:

F. Raymond Salemme

 

 

 

 

 

 

 

Title:

Vice President

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Date:

December 12, 2007

 

Date:

December 13, 2007

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

EXECUTION COPY

CONFIDENTIAL

 

Appendix A

 

 

***

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXECUTION COPY

CONFIDENTIAL

 

Appendix B

 

Form of Redpoint’s Press Release

 

[g78652lci001.jpg]

 

Redpoint Bio Signs Research & Technology Development Agreement with

The Coca-Cola Company

 

Redpoint Bio and The Coca-Cola Company to Collaborate on the Development of
Technology for Use
 in Non-Alcoholic Beverages

 

Ewing, New Jersey, December 14, 2007 — Redpoint Bio Corporation (OTCBB: RPBC), a
company developing ingredients to improve the taste of pharmaceutical, food and
beverage products, today announced that it has signed a research agreement with
The Coca-Cola Company (NYSE: KO), the world’s largest beverage company, to
develop proprietary technology for use in non-alcoholic beverages.

 

Under terms of the one-year agreement, for a six month period beginning on the
effective date of the agreement, Redpoint has granted Coca-Cola an exclusive
right to negotiate to extend and expand the collaboration into a broader,
multi-year research, development and commercialization program.  For more
information, see the related 8-K filing by Redpoint Bio with the Securities and
Exchange Commission.

 

“We are extremely pleased to have established this new research and technology
development collaboration with industry leader, The Coca-Cola Company — Redpoint
Bio’s second food industry collaboration signed in 2007,” said Ray Salemme,
Ph.D., Chief Executive Officer of Redpoint Bio. “We believe this agreement is a
further endorsement of Redpoint Bio’s unique capabilities for the discovery and
development of beverage technology. We look forward to working with The
Coca-Cola Company team.”

 

Grant DuBois, Ph.D., Director, Ingredient & Product Sciences for The Coca-Cola
Company, noted, “We believe that Redpoint Bio’s extensive knowledge of taste
science, coupled with their full suite of discovery tools, can contribute to the
development of new technology for use in existing and future non-alcoholic
beverages.”

 

About Redpoint Bio Corporation

Redpoint Bio is leveraging recent discoveries in the molecular biology of taste
to discover and develop novel taste modulators for the food, beverage and
pharmaceutical industries. Redpoint Bio’s food and beverage program is focused
on identifying novel flavors that improve the tastes of existing ingredients

 

 

 

B-1

--------------------------------------------------------------------------------


 

and enable the development of better-tasting foods and beverages. The
pharmaceutical program uses a biochemical approach aimed at suppressing the
bitterness of medicines, which has the potential to expand the range of
formulation options and increase patient compliance. For more information,
please visit the Company’s website at www.redpointbio.com.

 

About The Coca-Cola Company
The Coca-Cola Company is the world’s largest beverage company. Along with
Coca-Cola®, recognized as the world’s most valuable brand, the Company markets
four of the world’s top five nonalcoholic sparkling brands, including Diet
Coke®, Fanta® and Sprite®, and a wide range of other beverages, including diet
and light beverages, waters, juices and juice drinks, teas, coffees, energy and
sports drinks. Through the world’s largest beverage distribution system,
consumers in more than 200 countries enjoy the Company’s beverages at a rate
exceeding 1.4 billion servings each day. For more information about The
Coca-Cola Company, please visit our website at  www.thecocacolacompany.com.

 

Safe Harbor Statement

In addition to historical facts or statements of current condition, this press
release contains forward-looking statements within the meaning of the “Safe
Harbor” provisions of The Private Securities Litigation Reform Act of 1995.
Forward-looking statements provide the Company’s current expectations or
forecasts of future events. The Company’s performance and financial results
could differ materially from those reflected in these forward-looking statements
due to among other factors, uncertainty inherent in the discovery phase of
technological development, any efforts by third parties to invalidate or limit
any patents, the marketplace acceptance of its products, the decisions of
regulatory authorities, the results of clinical trials and general financial,
economic, regulatory and political conditions affecting the food, biotechnology
and pharmaceutical industries generally. Given these risks and uncertainties,
any or all of these forward-looking statements may prove to be incorrect. The
Company undertakes no obligation to update publicly any forward-looking
statement.

 

CONTACT AT:

 

Redpoint Bio:

 

At Rx Communications Group (for Redpoint Bio):

 

Scott Horvitz

 

Melody Carey (investors): (917) 322-2571

 

Chief Financial Officer

 

Paula Schwartz (investors): (917) 322-2216

 

(609) 637-9700, ext. 207

 

Tina Posterli (media): (917) 322-2565

 

shorvitz@redpointbio.com

 

 

 

 

# # #

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------

 

 

EXECUTION COPY

CONFIDENTIAL

 

 

 

APPENDIX C

 

***

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------
